Citation Nr: 0411868	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-19 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of neck 
and shoulder injuries.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to an increased rating for chest wall injury 
with pneumothorax, fractured 7th left rib, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the Pittsburgh, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO).

The appeal concerning service connection for residuals of 
neck and shoulder injuries and the evaluation of chest wall 
injury with pneumothorax, fractured 7th rib is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on the appellant's part.  


FINDING OF FACT

Diabetes mellitus was not manifest in service or within one 
year of separation and is unrelated to service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated in service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112(a), 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
her claim and who had what duties in numerous items of 
correspondence including the June 2001 and March 2003 VCAA 
letters to her.  

A March 2003 VCAA letter to the veteran advised her what the 
evidence must show to establish entitlement, what she could 
do to help with her claim, when and where to send information 
or evidence, what VA's duty to assist her in obtaining 
evidence was, what had been done to help with her claim, and 
what to do if she had questions or needed assistance.  In 
March 2003, the veteran indicated that she had no medical 
evidence to submit.  She was advised that if information or 
evidence was received within one year from the date of the 
letter, VA might be able to pay her from the date it received 
her claim.  Otherwise, it could only pay her from the date it 
receives the evidence.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports, and private treatment records have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

Diabetes mellitus will be presumed to have been incurred in 
service if manifest to a degree of 10 percent within one year 
of discharge from a period of service.  
38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Diabetes mellitus analysis

A June 1982 service medical record shows that the veteran was 
evaluated for complaints of dizziness and unsteady gait for 
one day.  She stated that she gets flushed and feels as if 
she will pass out.  The assessment was dizziness.  An October 
1983 service laboratory report indicates that her glucose was 
38 mg/dl, with a normal range of 70 to 110.  

The veteran's urine glucose was normal on VA examination in 
April 1984.

Private medical records dating from September 2000 through 
January 2001 note some daily blood sugar levels.  Other 
testing disclosed a glucose level of 57 mg/dl with a normal 
range of 65-110 mg/dl.  The appellant was pregnant.  There is 
an impression of diabetes mellitus in November 2000.  

At the time of a March 2003 VA examination, the veteran 
stated that she was diagnosed with diabetes mellitus in 1999 
or 2000 and had no history of it in the service and had never 
been told she had a borderline blood sugar while in the 
service.  The examiner indicated that there did not appear to 
be any basis to justify service connection.  

Diabetes mellitus was not diagnosed in service or within one 
year of service discharge.  A low glucose was shown in 
service, but elevated glucose and diabetes mellitus were not, 
and her urine glucose was normal on VA examination in April 
1984.  Moreover, diabetes mellitus was first reported in 
2000, no competent evidence relates it to service, and the 
veteran told the VA examiner in March 2003 that she had never 
had a borderline blood sugar while in service.

The preponderance of the evidence indicates that the veteran 
did not have diabetes mellitus in service, that it was not 
manifest to a degree of 10 percent within one year of service 
discharge, and that it is not related to service.  
Accordingly, service connection is denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  


REMAND

Chest wall injury with pneumothorax, fractured left rib

The veteran has asserted that her breathing is worse.  No 
evidence of record, including the August 2001 VA pulmonary 
function test report and the March 2003 VA examination 
report, indicates what percentage of predicted the veteran's 
DLCO (SB) is, and none indicates what her maximum oxygen 
consumption as expressed in ml/kg/min is.  This information 
should be obtained in light of VA's duty to assist, her claim 
of a worsening, and the General Rating Formula for 
Restrictive Lung Disease at 38 C.F.R. § 4.97 (2003).

Residuals of back and neck injury

The veteran was noted to have neck symptoms in service in 
January 1982, and after she had been in a motor vehicle 
accident which caused a right back contusion, a left 7th rib 
fracture and hemopneumothorax, and pelvic and right elbow 
injuries in September 1983.  She has reported pain from her 
right elbow to her hand repeatedly since service.  In 
November 2000, she reported that her left hand was numb from 
the elbow down and she denied an injury.  A private 
electromyogram and nerve conduction velocity study in March 
2002 was consistent with a left C6 radiculopathy.  

The veteran advised a VA examiner at the time of a VA spine 
examination in March 2003 that she had had an MRI and that it 
had been submitted to the RO.  There is no MRI report of 
record.  The VA examiner indicated that X-rays and MRI would 
confirm whether she indeed has arthritis and disk disease.  
The examiner diagnosed cervical spine disk disease/arthritis 
by history.  In May 2003, the veteran's private physician 
indicated that X-rays of the cervical spine were normal.  In 
light of the above, the Board desires additional development.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  VA pulmonary function testing 
examination should be conducted.  The 
report should include percentage of 
predicted DLCO (SB) and maximum oxygen 
consumption as expressed in ml/kg/min.

2.  The veteran should submit the 
cervical spine MRI report she alluded to 
in March 2002.

3.  The veteran should be scheduled for 
a VA examination.  The examiner should 
identify the most accurate diagnoses for 
the neck and shoulder and render an 
opinion with reasons as to whether there 
is a relationship to in-service events.  
The claims folder should be made 
available to the examiner.

4.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by her.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).






	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



